In the United States Court of Federal Claims
                                         No. 14-877C
                                      Filed: June 9, 2016

****************************************
                                       *
AGUSTAWESTLAND NORTH AMERICA, *
INC.,                                  *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
and                                    *
                                       *
AIRBUS HELICOPTERS, INC.               *
                                       *
      Defendant-Intervenor.            *
                                       *
****************************************

                                           ORDER
              The Government is ordered, by Friday, June 17, 2016, to complete the
Administrative Record as follows:

      1. Produce an affidavit from Shelley Muhammad, the Special Competitive Advocate,
         attesting to the precise date that he/she reviewed the December 10, 2015 J&A and
         whether he/she concurred with the contents, together with any documents reflecting
         his/her analysis of the December 10, 2015 Justification Review Document For Other
         Than Full And Open Competition.

      2. Produce a copy of all information referred to in the Market Research Section of
         AR2806–07 and Section 8 Market Research on AR2918–19.

      3.    Produce a copy of all correspondence between the Army and Airbus in the fall of 2013
           and June 2014 concerning or relating to Airbus's refusal to sell or lease Airbus's
           Technical Data Package (“TDP”) for the UH-72 to the Army.

      4. Produce a copy of the Subcontracting Plan referred to in 10 (c) at AR 2921.
       5. Produce the underlying data and materials used in the Independent Government
          Estimates located at AR2879–80 and AR2908–11.

        In addition, Airbus is ordered, by Friday, June 17, 2016, to supplement the Administrative
Record as follows: all internal Airbus documents regarding the refusal to sell its TDP for the UH-
72 to the Army.

       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                                2